DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiments according to figures 3 and 8 in the reply filed on 1/31/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the front side of the encoder disk,” but to that point in the claims, no such front side has been recited, and thus it is unclear as to what exactly the claimed front side is intended to refer. Clarification is required. Because claim 5 depends from claim 4, it is also rejected on this basis. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (2006/0187288).

 	Regarding claim 1, Nishida teaches an ink-jet printer, comprising: 
 	a tray (fig. 1, item 4) configured to support a sheet (fig. 1, item 5); 
 	a recording section (fig. 1, item 2) including a carriage (fig. 1, item 23) positioned above the tray and configured to move in a width direction (fig. 1, into page) orthogonal to an up-down direction (fig. 1, right/left on page) and a front-rear direction (fig. 1, up/down on page), and a head (fig. 1, item 24) carried on the carriage and including a nozzle ([0039]) configured to discharge an ink droplet; 
 	a reservoir (fig. 1, item 26) configured to store an ink ([0063]); 
a tube (fig. 8, item 262) connecting the reservoir and the recording section; 

 	a first guide member (fig. 1, item 110) arranged at the front side of the recording section and including a first curved surface (fig. 1, note curved surface of item 110) configured to guide the first surface of the sheet conveyed from the tray toward the platen (see fig. 1); 
 	a discharge section (fig. 1, item 78) configured to discharge the sheet having an image recorded by the recording section from the rear side toward the front side in the front-rear direction, the discharge section being arranged at the rear side of the recording section (see fig. 1); 
 	a second guide member (fig. 1, item 60) arranged at the rear side of the recording section and having a second curved surface configured to guide the first surface of the sheet conveyed from the platen toward the discharge section (fig. 1, note branching mechanism has a curved surface to guide the sheet upward); and 
 	a loading section (fig. 1, item 8) configured to load the sheet discharged from the discharge section thereon, at least a part of the loading section being positioned above the recording section (see fig. 1), wherein the loading section includes an inclined portion at the rear side of the recording section (see fig. 1, note inclined portion of surface 8), the inclined portion being inclined upward toward the front side of the discharge section (see fig. 1), and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853